Citation Nr: 1725313	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  13-21 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, Minnesota


THE ISSUE

Entitlement to reimbursement or payment of medical expenses for treatment provided to the Veteran at a non-VA medical facility on June 15, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty in the Coast Guard from July 2001 to September 2008.

This appeal to the Board of Veterans' Appeals (Board) is from a determination of the Department of Veterans Affairs (VA) Medical Center in St. Cloud, Minnesota.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking payment or reimbursement of expenses for treatment received on June 15, 2012 at a non-VA medical facility.

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703 (a) (West 2014); 38 C.F.R. § 17.54 (2016).

In the present case, the record provided to the Board is incomplete as most of the documents needed to adjudicate the claim are not a part of the Veteran's claims file.  Among the missing documents are the claim, the determination of the St. Cloud VA Medical Center, treatment records, and four pages of the statement of the case.

Since this issue was adjudicated by the VA Medical Center (VAMC), it is possible that the facility still possess the medical expense file.  In any event, this file and all pertinent records must be associated with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Secure and associated with the claims file the contents of the Veteran's medical expense file.  If deemed necessary, contact the St. Could VAMC for the file.  Records obtained should include all adjudicative documents, correspondence, notice and development letters, treatment records from June 15, 2012, the claim, relevant telephone contacts, and any other records related to the appeal.  

2.  When this development is completed, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




